internal_revenue_service department of the treasury index number cid cid cid cid cid cid cid cid cid cid washington dc 0wodgt cid cid cid cid cid cid cid cid cid cid cid 4gngcug cid cvg cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid person to contact cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid telephone number cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid refer reply to cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid date date cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid wpf cid cid cid wpf cid cid cid cid wpf cid cid cid 6twuv cid gct cid cid gct cid dollar_figure cid gct cid cid gct cid cid gct cid ’ cid 5vcvg cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid gct cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid ’ cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid ’ cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid ’ cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid 6jku cid ku cid kp cid tgrn cid vq cid c cid ngvvgt cid fcvgf cid cpwct cid cid cid cid cid cid cid cid cid cid cid uggmkpi cid vjg cid 5getgvct u cid eqpugpv cid vq tgxqmg cid cid hqt cid gct cid cid cpf cid uwdugswgpv cid ecngpfct cid gctu cid vjgtgchvgt cid cid cp cid gngevkqp cid rtgxkqwun cid ocfg cid d wpf cid cid cid cid wpf cid cid cid cpf cid wpf cid cid cid wpf cid qt cid wpfu cid cid wpfgt cid ugevkqp cid cid cid cid cid g cid cid cid cid cid qh cid vjg cid pvgtpcn 4gxgpwg cid qfg cid qh cid cid cid cid cid cid cu cid cogpfgf cid cid vjg cid qfg cid cid cid cid cid ffkvkqpcnn cid cid vjg cid wpfu cid tgswguv cid vjcv cid vjg cid ecnewncvkqp cid qh cid gcej cid qh cid vjgkt cid tgswktgf fkuvtkdwvkqpu cid qh cid ecrkvcn cid ickp cid pgv cid kpeqog cid wpfgt cid ugevkqp cid cid cid cid cid d cid cid cid dollar_figure cid cid cpf cid cid cid cid cid g cid cid cid cid cpf cid ickp cid qt nquu cid htqo cid hqtgkip cid ewttgpe cid vtcpucevkqpu cid wpfgt cid ugevkqp cid cid cid cid cid g cid cid cid cid hqt cid vjg cid ecngpfct cid gct cid gpfkpi gegodgt cid cid cid cid cid gct cid cid cid dg cid fgvgtokpgf cid qp cid vjg cid dcuku cid qh cid ecrkvcn cid ickpu cid cpf cid nquugu cid cpf cid hqtgkip ewttgpe cid ickpu cid cpf cid nquugu cid cid tgurgevkxgn cid cid tgcnk gf cid cpf cid tgeqipk gf cid fwtkpi cid vjg cid vgp cid oqpvj cid rgtkqf htqo cid cpwct cid cid cid vjtqwij cid 1evqdgt cid cid cid cid cid gct cid cid plr-101813-00 wpfu cid ctg cid rctv cid qh cid 6twuv cid cid c cid ugtkgu cid hwpf cid vjcv cid ku cid qticpk gf cid cu cid c cid 5vcvg cid dwukpguu cid vtwuv cid cpf cid ku tgikuvgtgf cid ykvj cid vjg cid 5gewtkvkgu cid cpf cid ’zejcpig cid qookuukqp cid wpfgt cid vjg cid pxguvogpv cid qorcp cid ev qh cid cid cid cid cid cid cu cid cp cid qrgp cid gpf cid ocpcigogpv cid kpxguvogpv cid eqorcp cid cid cid cid cid cid cid cid cid cid cid c cid cid cid gv cid ugs cid cid cid ’cej cid wpf ku cid vtgcvgf cid cu cid c cid ugrctcvg cid eqtrqtcvkqp cid wpfgt cid ugevkqp cid cid cid cid i cid cid qh cid vjg cid qfg cid cpf cid jcu cid gngevgf cid vq cid dg vtgcvgf cid cpf cid jcu cid swcnkhkgf cid cu cid c cid tgiwncvgf cid kpxguvogpv cid eqorcp cid cid cid cid cid wpfgt cid uwdejcrvgt cid cid qh vjg cid qfg cid wpfu cid ockpvckp cid vjgkt cid dqqmu cid cpf cid tgeqtfu cid kp cid ceeqtfcpeg cid ykvj cid vjg cid ceetwcn cid ogvjqf cid qh ceeqwpvkpi cid cpf cid wug cid c cid ecngpfct cid gct cid hqt cid dqvj cid vcz cid cpf cid hkpcpekcn cid ceeqwpvkpi cid rwtrqugu cid cid cid qt cid vjg cid vcz gct cid gpfkpi cid gegodgt cid cid cid cid cid gct cid dollar_figure cid cid wpf cid cid cid cpf cid wpf cid cid cid gngevgf cid cid rwtuwcpv cid vq cid ugevkqp cid cid cid cid g cid cid cid cid cid cid vq cid wug cid vjgkt cid vcz cid gct cid qh cid gegodgt cid cid cid cid kp cid nkgw cid qh cid vjg cid qpg cid gct cid rgtkqf cid gpfkpi cid qp 1evqdgt cid cid cid cid cid hqt cid rwtrqugu cid qh cid ecnewncvkpi cid vjg cid tgswktgf cid fkuvtkdwvkqp cid coqwpv cid wpfgt cid ugevkqpu cid cid cid cid d cid cid cid dollar_figure cid cid cid cid cid cid cid d cid cid cid cid cid cpf cid cid cid cid cid g cid cid cid cid cid cid wpf cid cid cid ocfg cid vjku cid gngevkqp cid k p cid gct cid cid cid cid wpfu cid cuuwogf cid vjcv cid vjg cid gngevkqp cid wpfgt cid ugevkqp cid cid cid cid cid cid yqwnf cid tgnkgxg cid vjg cid cfokpkuvtcvkxg dwtfgp cid cuuqekcvgf cid ykvj cid fwcn cid ecnewncvkqpu cid qh cid hqtgkip cid ewttgpe cid ickpu cid cpf cid nquugu cid wpfgt cid vjg cid gzekug vcz cid cpf cid 5wdejcrvgt cid cid rtqxkukqpu cid qh cid vjg cid qfg cid cid cid pqvjgt cid oqvkxcvkqp cid hqt cid ocmkpi cid vjg cid gngevkqp cid ycu vq cid cxqkf cid ocmkpi cid c cid ugeqpf cid fkuvtkdwvkqp cid cid cid cid cid 6jg cid wpfu cid tgrtgugpv cid vjcv cid vjg cid gngevkqp cid jcu cid etgcvgf cid ukipkhkecpv cid cfokpkuvtcvkxg cid fkhhkewnvkgu tguwnvkpi cid rtkoctkn cid htqo cid vjg cid ujqtv cid vkog cid dgvyggp cid vjg cid wpfu cid gct cid gpf cid cpf cid vjg cid fcvg cid d cid yjkej cid vjg qtfkpct cid kpeqog cid cpf cid ecrkvcn cid ickp cid pgv cid kpeqog cid fkuvtkdwvkqpu cid owuv cid dg cid ocfg cid tgswktgf fkuvtkdwvkqpu cid cid vq cid cxqkf cid vjg cid gzekug cid vcz cid korqugf cid d cid ugevkqp cid cid cid cid cid cid cid cid 6jg cid wpfu cid cnuq cid tgrtgugpv cid vjcv vjg cid rtqeguu cid kpvgthgtgu cid ykvj cid kpxguvogpv cid fgekukqpu cid cpf cid eqwnf cid rqvgpvkcnn cid tguwnv cid kp cid rqtvhqnkq ocpcigogpv cid cevkxkvkgu cid vjcv cid oc cid pqv cid dg cid kp cid vjg cid dguv cid kpvgtguv cid qh cid vjg cid ujctgjqnfgtu cid htqo cid cp kpxguvogpv cid uvcpfrqkpv cid cid cid p cid cffkvkqp cid cid vjg cid rtqownicvkqp cid qh cid 6tgcuwt cid tgiwncvkqpu cid eqqtfkpcvkpi cid vjg gzekug cid vcz cid cpf cid uwdejcrvgt cid cid rtqxkukqpu cid jcu cid itgcvn cid tgfwegf cid vjg cid cfokpkuvtcvkxg cid dwtfgp cid qh jcxkpi cid c cid vcz cid gct cid fkhhgtgpv cid htqo cid vjg cid rgtkqf cid wugf cid hqt cid fgvgtokpkpi cid kvu cid tgswktgf cid fkuvtkdwvkqp cid wpfgt ugevkqp cid cid cid cid cid cid cid cid eeqtfkpin cid cid gcej cid wpf cid uggmu cid eqpugpv cid vq cid tgxqmg cid kvu cid gngevkqp cid vq cid wug cid kvu cid vczcdng gct cid vjg cid ecngpfct cid gct cid cid hqt cid rwtrqugu cid qh cid ugevkqpu cid cid cid cid cid d cid cid cid dollar_figure cid cid cid cid cid cid cid g cid cid cid cid cid cpf cid cid cid cid cid g cid cid cid cid cid cid ’cej cid wpf cid tgrtgugpvu cid vjcv cid cid cid cid cid 6jg cid fguktg cid vq cid tgxqmg cid kvu cid gngevkqp cid ku cid fwg cid vq cid cfokpkuvtcvkxg cid cpf cid pqp cid vcz cid tgncvgf cid hkpcpekcn dwtfgpu cid ecwugf cid d cid vjg cid gngevkqp cid cid cid cid cid v cid ku cid pqv cid uggmkpi cid vq cid tgxqmg cid kvu cid gngevkqp cid hqt cid vjg cid rwtrqug cid qh cid rtgugtxkpi cid qt cid ugewtkpi cid c cid vcz dgpghkv cid cid cid cid cid v cid yknn cid pgkvjgt cid dgpghkv cid vjtqwij cid jkpfukijv cid pqt cid rtglwfkeg cid vjg cid kpvgtguvu cid qh cid vjg cid iqxgtpogpv cid cu cid c tguwnv cid qh cid dgkpi cid rgtokvvgf cid vq cid tgxqmg cid kvu cid gngevkqp cid plr-101813-00 cid cid cid cid v cid yknn cid pqv cid ocmg cid c cid uwdugswgpv cid gngevkqp cid wpfgt cid ugevkqp cid cid cid cid cid g cid cid cid cid cid hqt cid c cid rgtkqf cid qh cid hkxg ecngpfct cid gctu cid hqnnqykpi cid vjg cid gct cid qh cid vjg cid itcpv cid qh cid tgxqecvkqp cid cid cpf cid 5gevkqp cid cid cid cid cid c cid cid qh cid vjg cid qfg cid cid yjkej cid ycu cid gpcevgf cid cu cid rctv cid qh cid vjg cid 6cz cid 4ghqto cid ev cid qh cid cid cid cid cid cpf cid ku cid ghhgevkxg cid hqt cid vcz cid gctu cid dgikppkpi cid chvgt cid gegodgt cid cid cid cid cid cid cid cid cid cid korqugu cid cp cid gzekug cid vcz cid qp gxgt cid cid hqt cid gcej cid ecngpfct cid gct cid gswcn cid vq cid cid cid rgtegpv cid qh cid vjg cid gzeguu cid kh cid cp cid cid qh cid vjg cid cid tgswktgf fkuvtkdwvkqp cid cid hqt cid vjg cid ecngpfct cid gct cid qxgt cid vjg cid cid fkuvtkdwvgf cid coqwpv cid cid hqt cid vjg cid ecngpfct cid gct cid 7pfgt cid ugevkqp cid cid cid cid cid d cid cid cid cid cid cid tgswktgf cid fkuvtkdwvkqp cid cid ogcpu cid cid ykvj cid tgurgev cid vq cid cp cid ecngpfct gct cid cid vjg cid uwo cid qh cid cid cid cid rgtegpv cid qh cid vjg cid u cid qtfkpct cid kpeqog cid hqt cid uwej cid ecngpfct cid gct cid cid rnwu cid cid cid rgtegpv cid qh cid kvu cid ecrkvcn cid ickp cid kpeqog cid hqt cid vjg cid cid cid gct cid rgtkqf cid gpfkpi cid qp cid 1evqdgt cid cid cid cid qh cid uwej cid ecngpfct gct cid cid cid 5gevkqp cid cid cid cid cid d cid cid cid cid rtqxkfgu cid vjcv cid vjg cid coqwpv cid fgvgtokpgf cid wpfgt cid ugevkqp cid cid cid cid cid d cid cid cid cid hqt cp cid ecngpfct cid gct cid ujcnn cid dg cid kpetgcugf cid d cid vjg cid gzeguu cid kh cid cp cid cid qh cid vjg cid cid itquugf cid wr cid tgswktgf fkuvtkdwvkqp cid hqt cid vjg cid rtgegfkpi cid ecngpfct cid gct cid cid cid qxgt cid vjg cid fkuvtkdwvgf cid coqwpv cid hqt cid uwej cid rtgegfkpi gct cid 5gevkqp cid cid cid cid cid d cid cid cid cid fghkpgu cid itquugf cid wr cid tgswktgf cid fkuvtkdwvkqp cid hqt cid cp cid ecngpfct cid gct cid vq ogcp cid vjg cid tgswktgf cid fkuvtkdwvkqp cid hqt cid uwej cid gct cid fgvgtokpgf cid d cid crrn kpi cid ugevkqp cid cid cid cid cid d cid cid cid cid vq cid uwej gct cid dwv cid uwduvkvwvkpi cid cid cid cid cid cid rgtegpv cid cid hqt cid gcej cid rgtegpvcig cid ugv cid hqtvj cid kp cid ugevkqp cid cid cid cid cid d cid cid cid cid cid cid 5gevkqp cid cid cid cid cid g cid cid cid cid cid rtqxkfgu cid vjcv cid kh cid vjg cid vcz cid gct cid qh cid c cid cid gpfu cid ykvj cid vjg cid oqpvj cid qh 0qxgodgt cid qt cid gegodgt cid cid vjg cid cid oc cid gngev cid vq cid jcxg cid kvu cid ecrkvcn cid ickp cid pgv cid kpeqog cid hqt cid kvu cid vcz cid gct crrnkgf cid kp cid nkgw cid qh cid vjg cid cid cid gct cid rgtkqf cid gpfkpi cid qp cid 1evqdgt cid cid cid cid qh cid vjg cid ecngpfct cid gct cid hqt cid rwtrqugu cid qh ucvkuh kpi cid vjg cid tgswktgf cid fkuvtkdwvkqp cid fghkpgf cid kp cid ugevkqp cid cid cid cid cid d cid cid cid cid cid cid 5gevkqp cid cid cid cid cid g cid cid cid dollar_figure cid rtqxkfgu cid vjcv cid cid qpeg cid ocfg cid cid uwej cid gngevkqp cid oc cid dg cid tgxqmgf cid qpn cid ykvj cid vjg cid eqpugpv cid qh cid vjg cid 5getgvct cid cid 5gevkqp cid cid cid cid cid g cid cid cid cid rtqxkfgu cid vjcv cid cp cid hqtgkip cid ewttgpe cid ickp cid qt cid nquu cid cvvtkdwvcdng cid vq cid c ugevkqp cid cid cid cid cid vtcpucevkqp cid cpf cid yjkej cid ku cid rtqrgtn cid vcmgp cid kpvq cid ceeqwpv cid hqt cid vjg cid rqtvkqp cid qh cid vjg cid ecngpfct gct cid chvgt cid 1evqdgt cid cid cid cid ujcnn cid pqv cid dg cid vcmgp cid kpvq cid ceeqwpv cid yjgp cid fgvgtokpkpi cid vjg cid coqwpv cid qh cid vjg qtfkpct cid kpeqog cid qh cid vjg cid cid hqt cid uwej cid ecngpfct cid gct cid cid dwv cid ujcnn cid dg cid vcmgp cid kpvq cid ceeqwpv cid kp fgvgtokpkpi cid vjg cid u cid qtfkpct cid kpeqog cid kp cid vjg cid hqnnqykpi cid ecngpfct cid gct cid cid cid qygxgt cid cid kh cid c cid cid jcu ocfg cid c cid cid cid cid cid g cid cid cid cid cid gngevkqp cid cid vjg cid rtgegfkpi cid ugpvgpeg cid ujcnn cid dg cid crrnkgf cid d cid uwduvkvwvkpi cid vjg cid ncuv fc cid qh cid vjg cid eqorcp u cid vczcdng cid gct cid hqt cid 1evqdgt cid cid cid cid dollar_figurecugf cid qp cid vjg cid kphqtocvkqp cid uwdokvvgf cid cpf cid vjg cid tgrtgugpvcvkqpu cid ocfg cid cid yg cid eqpenwfg cid vjcv gcej cid wpf u cid fguktg cid vq cid tgxqmg cid kvu cid gngevkqp cid wpfgt cid ugevkqp cid cid cid cid cid g cid cid cid cid cid ku cid fwg cid vq cid cfokpkuvtcvkxg dwtfgpu cid cpf cid pqv cid dgecwug cid qh cid cp cid hgfgtcn cid vcz cid tgncvgf cid hkpcpekcn cid dwtfgp cid ecwugf cid d cid vjg cid gngevkqp cid cid plr-101813-00 0gkvjgt cid wpf cid uggmu cid vq cid tgxqmg cid kvu cid gngevkqp cid hqt cid vjg cid rwtrqug cid qh cid rtgugtxkpi cid qt cid ugewtkpi cid c cid hgfgtcn vcz cid dgpghkv cid cid cid 0qt cid yknn cid vjg cid wpfu cid dgpghkv cid vjtqwij cid jkpfukijv cid qt cid rtglwfkeg cid vjg cid kpvgtguvu cid qh cid vjg iqxgtpogpv cid cu cid c cid tguwnv cid qh cid dgkpi cid rgtokvvgf cid vq cid tgxqmg cid vjg cid gngevkqp cid cid cid eeqtfkpin cid cid rwtuwcpv cid vq cid ugevkqp cid cid cid cid cid g cid cid cid dollar_figure cid cid cid vjg cid 5getgvct cid eqpugpvu cid vq cid vjg cid tgxqecvkqp qh cid vjg cid gngevkqp cid ocfg cid d cid gcej cid wpf cid wpfgt cid ugevkqp cid cid cid cid cid g cid cid cid cid cid ghhgevkxg cid ecngpfct cid gct cid cid cpf uwdugswgpv cid gctu cid cid cid p cid ecnewncvkpi cid vjg cid cid tgswktgf cid fkuvtkdwvkqp cid cid hqt cid ecngpfct cid gct cid cid cid hqt cid rwtrqugu qh cid ugevkqp cid cid cid cid cid d cid cid cid dollar_figure cid cid cpf cid cid cid cid cid g cid cid cid cid cid vjg cid ecrkvcn cid ickp cid pgv cid kpeqog cid yknn cid dg cid fgvgtokpgf cid qp cid vjg dcuku cid qh cid vjg cid ecrkvcn cid ickpu cid cpf cid nquugu cid vcmgp cid kpvq cid ceeqwpv cid fwtkpi cid vjg cid cid cid cid oqpvj cid rgtkqf cid htqo cpwct cid cid cid cid gct cid cid vjtqwij cid 1evqdgt cid cid cid cid cid gct cid cid cid cid 6jg cid pgv cid ickp cid qt cid nquu cid htqo cid hqtgkip cid ewttgpe vtcpucevkqpu cid kpenwfgf cid kp cid vjg cid qtfkpct cid kpeqog cid qh cid gcej cid wpf cid oc cid cnuq cid dg cid ecnewncvgf cid fwtkpi cid vjg cid cid cid oqpvj cid rgtkqf cid htqo cid cpwct cid cid cid vjtqwij cid 1evqdgt cid cid cid cid qh cid gct cid cid cid cid u cid c cid eqpfkvkqp cid vq cid vjg cid 5getgvct u cid eqpugpv cid vq cid vjg cid tgxqecvkqp cid rwtuwcpv cid vq cid ugevkqp cid cid cid cid g cid cid cid dollar_figure cid cid cid gcej cid wpf cid oc cid pqv cid ocmg cid c cid uwdugswgpv cid gngevkqp cid wpfgt cid ugevkqp cid cid cid cid cid g cid cid cid cid cid hqt c cid rgtkqf cid qh cid cid cid ecngpfct cid gctu cid hqnnqykpi cid vjg cid gct cid vq cid yjkej cid vjg cid itcpv cid qh cid tgxqecvkqp cid crrnkgu cid cid vjcv cid ku cid gct cid cid vjtqwij cid gct cid ’ cid ’zegrv cid cu cid urgekhkecnn cid twngf cid wrqp cid cdqxg cid cid pq cid qrkpkqp cid ku cid gzrtguugf cid qt cid kornkgf cid cu cid vq cid vjg hgfgtcn cid gzekug cid qt cid kpeqog cid vcz cid eqpugswgpegu cid tgictfkpi cid vjg cid wpfu cid 6jku cid twnkpi cid ku cid fktgevgf cid qpn cid vq cid vjg cid vczrc gtu cid tgswguvkpi cid kv cid cid cid 5gevkqp cid cid cid cid cid m cid cid cid cid qh cid vjg cid cid cid cid cid cid qfg cid rtqxkfgu cid vjcv cid kv cid oc cid pqv cid dg cid wugf cid qt cid ekvgf cid cu cid rtgegfgpv cid v cid ku cid korqtvcpv cid vjcv cid c cid eqr cid qh cid vjku cid ngvvgt cid dg cid cvvcejgf cid vq cid vjg cid hgfgtcn cid kpeqog cid cpf cid gzekug cid vcz tgvwtp cid hkngf cid d cid gcej cid wpf cid hqt cid vjg cid hktuv cid gct cid vq cid yjkej cid vjku cid twnkpi cid crrnkgu cid 5kpegtgn cid uukuvcpv cid jkgh cid qwpugn kpcpekcn cid puvkvwvkqpu cid cid cid 2tqfwevu cid dollar_figure cid 9knnkco cid ’ cid cid qrrgtuokvj jkgh cid cid dollar_figuretcpej cid cid ’penquwtg cid qr cid qh cid vjku cid ngvvgt cid qr cid hqt cid ugevkqp cid cid cid cid cid cid rwtrqugu
